Name: Commission Regulation (EC) No 1382/96 of 17 July 1996 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 1996 - 30 June 1997)
 Type: Regulation
 Subject Matter: animal product;  industrial structures and policy;  tariff policy;  foodstuff
 Date Published: nan

 No L 179/ 12 EN Official Journal of the European Communities 18 . 7. 96 COMMISSION REGULATION (EC) No 1382/96 of 17 July 1996 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 1996  30 June 1997) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations ('), and in particular Article 1 ( 1 ) thereof, of import and export licences and advance fixing certifi ­ cates for agricultural products (4), as last amended by Regulation (EC) No 2137/95 (*), and Commission Regula ­ tion (EC) No 1445/95 of 26 June 1995 on rules of appli ­ cation for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 2856/95 Q, shall apply to import licences issued under this Regulation ; Whereas the application of the present tariff quota requires strict surveillance of imports and effective checks as to their use and destination; whereas the processing should therefore be authorized only in the importing Member State ; whereas, furthermore, a security shall be lodged in order to ensure that the imported meat is used according to the tariff quota specifications; whereas the amount of security should be fixed taking into account the difference between the customs duties applicable inside and outside the quota; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas under the agreement concluded during the WTO multilateral trade negotiations the Community has undertaken to open an annual import tariff quota of 50 700 tonnes of frozen beef intended for processing; whereas the rules of application for the quota year 1996/97 starting 1 July 1996 must be established; Whereas the import of frozen beef under the tariff quota shall qualify for the total suspension of the specific rate of customs duty where the meat is intended for the manu ­ facture of preserved food, which does not contain charac ­ teristic components other than beef and jelly, whereas where the meat is intended for other processed products containing beef the import shall qualify for a 55 % suspension of the autonomous specific rate of customs duty, whereas the breakdown of the tariff quota into each of the arrangements referred to above should be made taking into account the experience gained in respect of similar imports in the past; HAS ADOPTED THIS REGULATION: Whereas so as to avoid speculation, access to the quota should be allowed only to active processors carrying out processing in a processing establishment approved in accordance with Article 8 of Council Directive 77/99/EEC (2), as last amended by Directive 95/68/EC (3); Article 1 1 . An import tariff quota of 50 700 tonnes, bone-in equivalent of frozen beef falling within CN codes 0202 20 30, 0202 30 10, 0202 30 50, 0202 30 90 or 0206 29 91 and intended for processing in the Commu ­ nity is hereby opened for the period 1 July 1996 to 30 June 1997. 2 . The overall quantity referred to in paragraph 1 shall be divided into two quantities : (a) 38 000 tonnes of frozen beef intended for manufacture of preserved food as defined in Article 7 (a), (b) 1 2 700 tonnes of frozen beef intended for manufacture of beef containing products as defined in Article 7 (b). Whereas, imports into the Community under the present tariff quota are subject to presentation of an import licence; whereas licences may be issued following alloca ­ tions of import rights on the basis of applications from eligible processors; whereas subject to the provisions of this Regulation the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system (') OJ No L 146, 20. 6. 1996, p. 1 . (2) OJ No L 26, 31 . 1 . 1977, p. 85. 0 OJ No L 332, 30. 12 . 1995, p. 10 . (4) OJ No L 331 , 2. 12. 1988 , p. 1 . (5) OJ No L 214, 8 . 9 . 1995, p. 26. ( «) OJ No L 143, 27. 6. 1995, p. 35. 0 OJ No L 299, 12. 12. 1995, p . 10 . 18 . 7. 96 EN Official Journal of the European Communities No L 179/ 13 for under each of the two categories as well as the approval No of the processing establishments concerned. The Commission shall decide as soon as possible to what extent applications may be accepted, where necessary as a percentage of the quantity applied for. 3 . The import duties to apply on frozen beef under the present tariff quota are those referred to in order No 13 of Annex 7 to Annex III of Commission Regulation (EC) No 1035/96 ('). The conversion rate for the relevant amounts of duty shall be the agricultural rate applicable on the day of importa ­ tion . 4. For the purpose of this Regulation the day of impor ­ tation in the day of acceptance of the declaration of release for free circulation. Article 4 1 . Any import of frozen beef for which import rights have been allocated pursuant to Article 3 shall be subject to presentation of an import licence . 2. Within his allocated import rights a processor may apply for import licences until 28 February 1997 at the latest . The application shall be lodged in the Member State where the import rights are registered. For the purpose of this paragraph 100 kilogrammes of bone-in beef equals 77 kilogrammes of boneless beef. 3 . A security shall be lodged with the competent authority at the time of importation ensuring that the processor processes the entire imported quantity of meat into the required finished products in the establishment specified in the licence application, within three months following the day of importation . The amounts of security are fixed in Annex I. Article 2 1 . An application for import rights is valid only if it is lodged by, or on behalf of a natural or legal person who, during the 12 months prior to the entry into force of this Regulation, has been in the business of producing processed products containing beef and who is entered in a national VAT register. Furthermore, the application shall be lodged by, or on behalf of a processing establish ­ ment approved under Article 8 of Directive 77/99/EEC. For each quantity referred to in Article 1 (2) only one application for import rights may be accepted in respect of each approved processing establishment. For the purposes of the above subparagraph, an approved processing establishment does not include a retail or catering establishment, or an establishment adjacent to a retail sales point, in which meat is being processed and offered for sale to the ultimate consumer. 2. Applicants no longer active in the meat processing industry on 1 July 1996 shall not qualify under the arrangements provided for in this Regulation . 3 . Documentary evidence, to the satisfaction of the competent authority, of compliance with the conditions of the preceding paragraphs shall be lodged together with the application. Article 5 1 . On the licence application and the licence itself shall be entered: (a) in box 8 , the country of origin, (b) in box 16, one of the eligible CN codes, (c) in box 20 , at least one of the following endorsements :  Certificado vÃ ¡lido en . . . (Estado miembro expedi ­ dor) / carne destinada a la transformaciÃ ³n . . . [pro ­ ductos A] [productos B] (tÃ ¡chese lo que no proceda) en . . . (designaciÃ ³n exacta y nÃ ºmero de registro del establecimiento en el que vaya a procederse a la transformaciÃ ³n / Reglamento (CE) n ° 1382/96. Article 3 1 . Each application for import rights for production of A-products or B-products shall be expressed in bone-in equivalence and shall not exceed the available quantity under each of the two categories. 2 . Each application referring to either A-products or B-products shall reach the competent authority by 26 July 1996 . 3 . Member States shall forward to the Commission by 2 August 1996 a list of applicants and quantities applied  Licens gyldig i . . . (udstedende medlemsstat) / KÃ ¸d bestemt til forarbejdning til (A-produkter) (B-pro ­ dukter) (det ikke gÃ ¦ldende overstreges) i (nÃ ¸jagtig betegnelse for den virksomhed, hvor forarbejdningen sker) / forordning (EF) nr. 1382/96 .  In . . . (ausstellender Mitgliedstaat) gÃ ¼ltige Lizenz / Fleisch fÃ ¼r die Verarbeitung zu [A-Erzeugnissen] [B-Erzeugnissen] (Unzutreffendes bitte streichen) in . . . (genaue Bezeichnung des Betriebs, in dem die Verarbeitung erfolgen soll) / Verordnung (EG) Nr. 1382/96.(') OJ No L 152, 26. 6. 1996, p. 1 . No L 179/14 EN Official Journal of the European Communities 18 . 7. 96 shall be collected in respect of quantities imported in excess of those started on the import licence.  To ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ¹Ã Ã Ã Ã µÃ ¹ ... (Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ­Ã ºÃ ´Ã ¿Ã Ã ·Ã ) / Ã Ã Ã ­Ã ±Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ± ­ ÃÃ ¿Ã ¯Ã ·Ã Ã · ., [ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± A] [ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± B] (Ã ´Ã ¹Ã ±Ã ³Ã Ã ¬ ­ Ã Ã µÃ Ã ±Ã ¹ Ã · ÃÃ µÃ Ã ¹Ã Ã Ã ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã ·) ... (Ã ±Ã ºÃ Ã ¹Ã ²Ã ®Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ­Ã ³Ã ºÃ Ã ¹Ã Ã ·Ã  Ã Ã ·Ã  Ã µÃ ³Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã ·Ã  Ã ÃÃ ¿Ã ÃÃ Ã Ã ºÃ µÃ ¹Ã Ã ±Ã ¹ Ã ½Ã ± ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã · Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ·) / Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1382/96 .  Licence valid in . . . (issuing Member State) / Meat intended for processing . . . [A-products] [B-pro ­ ducts] (delete as appropriate) at . . . (exact designa ­ tion and approval No of the establishment where the processing is to take place) / Regulation (EC) No 1382/96. Article 6 1 . Quantities for which import licence applications have not been lodged by 28 February 1997 shall be subject of a further allocation of import rights. To that end, by 7 March 1997, Member States shall forward to the Commission details of the quantities for which no applications have been received. 2. The Commission shall decide as soon as possible on the breakdown of those quantities into those intended for A-products and those intended for B-products. In doing so, the actual utilization of the import rights allocated pursuant to Article 3 under each of the two categories may be taken into account. 3 . For the purposes of this Article, Articles 2 to 5 shall apply. However, the date referred to in Article 3 (2) shall be replaced by 4 April 1997 and the date referred to in Article 3 (3) shall be replaced by 11 April 1997.  Certificat valable . . . (Ã tat membre Ã ©metteur) / viande destinÃ ©e Ã la transformation de . . . [produits A] [produits B] (rayer la mention inutile) dans . . . (dÃ ©signation exacte et numÃ ©ro d'agrÃ ©ment de l'Ã ©ta ­ blissement dans lequel la transformation doit avoir lieu) / rÃ ¨glement (CE) n0 1382/96 .  Titolo valido in . . . (Stato membro di rilascio) / Carni destinate alla trasformazione . . . [prodotti A] [prodotti B] (depennare la voce inutile) presso . . . (esatta designazione e numero di riconoscimento dello stabilimento nel quale Ã ¨ prevista la trasfor ­ mazione) / Regolamento (CE) n . 1382/96.  Certificaat geldig in ... (Lid-Staat van afgifte) / Vlees bestemd voor verwerking tot [A-produkten] [B-produkten] (doorhalen wat niet van toepassing is) in . . . (nauwkeurige aanduiding en toelatings ­ nummer van het bedrijf waar de verwerking zal plaatsvinden) / Verordening (EG) nr. 1382/96.  Certificado valido em . . . (Estado-membro emissor) / carne destinada Ã transformaÃ §Ã £o . . . [produtos A] [produtos B] (riscar o que nÃ £o interessa) em . . . (designaÃ §Ã £o exacta e nÃ ºmero de aprovaÃ §Ã £o do esta ­ belecimento em que a transformaÃ §Ã £o serÃ ¡ efec ­ tuada) / Regulamento (CE) n ? 1382/96 . Article 7 For the purposes of this Regulation : (a) An A-product shall be defined as a processed product falling within CN codes 1602 10, 1602 50 31 , 1602 50 39 or 1602 50 80, not containing meat other than that of animals of the bovine species, with a collagen/protein ratio of no more than 0,45 % (') and containing by weight at least 20 % (2) of lean meat (excluding offal (3) and fat) with meat and jelly accounting for at least 85 % of the total net weight. The product must be subjected to a heat treatment sufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show no traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . (b) A B-product shall be defined as a processed product containing beef, other than :  Lisenssi on voimassa . . . (myÃ ¶ntÃ ¤jÃ ¤jÃ ¤senvaltio) / Liha on tarkoitettu [A-luokan tuotteet] [B-luokan tuotteet] (tarpeeton poistettava) jalostukseen . . .:ssa (tarkka ilmoitus laitoksesta, mukaanlukien hyvÃ ¤k ­ syntÃ ¤numero, jossa jalostus suoritetaan) / Asetus (EY) N:o 1382/96.  Licensen Ã ¤r giltig i . . . (utfÃ ¤rdande medlemsstat) / KÃ ¶tt avsett fÃ ¶r bearbetning . . . [A-produkter] [B-produkter] (stryk det som inte gÃ ¤ller) vid . . . (exakt angivelse av och godkÃ ¤nnandenummer fÃ ¶r anlÃ ¤ggningen dÃ ¤r bearbetningen skall ske) / FÃ ¶rordning (EG) nr 1382/96 . 2. Without prejudice to the provisions of this Regula ­ tion, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. 3 . Import licences shall be valid for 120 days from the date of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 . However, their term of validity shall expire on 30 June 1997 at the latest. 4. Article 8 (4) of Regulation (EEC) No 3719/88 shall apply. However, the full Common Customs Tariff duty (') Determination of collagen content: the collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . (2) The lean bovine meat content excluding fat is determined in accordance with the procedure prescribed in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). (3) Offal includes the following: heads and cuts thereof (including ears), feet, tails , hearts , udders , livers, kidneys, sweetbreads (thymus glands and pancreas), brains, lungs, throats, thick skirts, spleens, tongues, caul , spinal cords, edible skin, repro ­ ductive organs ( i.e. uteri , ovaries and testes), thyroid glands, pituitary glands . 18 . 7 . 96 EN Official Journal of the European Communities No L 179/ 15  one specified in Article 1 ( 1 ) (a) of Council Regula ­ tion (EEC) No 805/68 ('), or  one referred to under (a). However, a processed product falling within CN code 0210 20 90 which has been dried or smoked so that the colour and consistency of the fresh meat has totally disappeared and with a water/protein ratio not exceeding 3,2 shall be considered to be a B-product. Article 8 Member States shall set up a system of physical and docu ­ mentary supervision to ensure that all meat is processed into the category of product specified on the import licence concerned. The system must include physical checks of quantity and quality at the start of the processing, during the proces ­ sing and after the processing operation is completed. To this end, processors shall at any time be able to demon ­ strate the identity and use of the imported meat through appropriate production records. Upon technical verification of the production method by the competent authority, to the extent necessary, allowance may be taken for drip losses and trimmings. In order to verify the quality of the finished product and establish the correspondance with the processor's recipe Member States shall proceed to representative samplings and analysis of those products. The costs of such opera ­ tions shall be born by the processor concerned. Article 9 1 . The security referred to in Article 4 (3) shall be released in proportion to the quantity for which, within seven months, proof has been furnished to the satisfaction of the competent authority that all or part of the imported meat has been processed into the relevant products within three months following the day of importation in the designated establishment. However, (a) if processing took place after the abovementioned three month time limit, the security shall be released minus :  1 5 % and  2 % of the remaining amount for each day by which the time limit has been exceeded; (b) if proof of processing is established within the above ­ mentioned seven-month time limit and is produced within 18 months following those seven months the amount forfeited less 1 5 % of the security amount, shall be repaid . 2 . The amount of security not released shall be forfeited and retained as a customs duty. Article 10 1 . Member States shall communicate to the Commis ­ sion not later than the 1 5th day of each month the quan ­ tities imported during the preceding months giving sepa ­ rate particulars for each of the CN codes for frozen meat and for each of the two categories of finished products. 2 . All communications to the Commission under this Regulation , including nil returns, shall be made to the address referred to in Annex II. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. No L 179/ 16 fENl Official Journal of the European Communities 18 . 7. 96 ANNEX I AMOUNTS OF SECURITY (in ECU/1 000 kg net) Product For manufacture For manufacture (CN code) of A-products of B-products 0202 20 30 1 945 951 0202 30 10 3 040 1 486 0202 30 50 3 040 1 486 0202 30 90 4 182 2 044 0206 29 91 4 182 2 044 The conversion rate shall be agricultural rate valid on the day of application for the licence. ANNEX II European Commission DG VI-D.2  Beef/veal and sheepmeat, Rue de la Loi/Wetstraat 130 B-1049 Brussels . Fax: (32-2) 295 36 13.